Citation Nr: 9920682	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-operative 
left shoulder dislocation, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from May to August 1981 and 
February to April 1991.  

The appeal arises from a rating decision dated in August 1993 
in which the Regional Office (RO) denied a compensable rating 
for left shoulder dislocation.  The veteran subsequently 
perfected an appeal of that decision; and the Board of 
Veterans' Appeals (Board) remanded the case in April 1997.  
In March 1999, the RO granted a 10 percent evaluation for 
post-operative left shoulder dislocation, effective in June 
1993.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's left shoulder disability is productive of 
limitation of motion but is not productive of limitation of 
motion of the arm to 25 degrees from the side, limitation 
midway between the side and shoulder level, or limitation at 
the shoulder level.  

3.  The veteran's left shoulder disability is productive of 
no ascertainable ankylosis, dislocation, nonunion, or 
malunion with deformity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-operative left shoulder dislocation are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5003, 5010, 
5200-5203 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's increased rating claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the Department of 
Veterans Affairs (VA) has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  38 
U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a rating decision dated in November 1991, the RO granted 
service connection for left shoulder dislocation and assigned 
a noncompensable evaluation for that disability under the VA 
Schedule of Rating Disabilities, effective in March 1991.  
38 C.F.R. Part 4.

The Board notes that the RO recently assigned a 10 percent 
rating for post-operative left shoulder dislocation under 
Diagnostic Codes 5010-5203.  Under Diagnostic Code 5010, 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  X-rays 
associated with a December 1997 VA examination revealed 
degenerative changes of the left shoulder.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003.  

Also, according to the report of a December 1997 VA 
examination, the veteran is right handed.  Thus, the 
veteran's left shoulder disability will be evaluated as a 
disability of the minor upper extremity.  

Ankylosis of scapulohumeral articulation is evaluated under 
Diagnostic Code 5200.  The veteran underwent VA examinations 
of the joints in June 1993 and December 1997; however, the 
examiner did not report that there was any ankylosis of the 
veteran's left shoulder joint at either examination; nor is 
there any other probative evidence of ankylosis.  

Limitation of motion of the arm is evaluated under Diagnostic 
Code 5201.  Limitation to 25 degrees from the side warrants a 
30 percent evaluation; limitation midway between the side and 
shoulder level warrants a 20 percent evaluation; and 
limitation at the shoulder level warrants a 20 percent 
evaluation.  38 C.F.R. Part 4.  

The June 1993 VA examination revealed that range of motion of 
the left shoulder was flexion to 170 degrees, extension to 0 
degrees, internal rotation to 90 degrees, external rotation 
to 60 degrees and abduction to 170 degrees.  Significantly, 
the examiner related that the veteran had good results with 
the surgical repair of the left acromioclavicular separation 
and partial dislocation of the left shoulder and described 
the limited mobility shown on examination as minor.  Private 
medical records dated in January 1994 show that the veteran 
complained of bilateral shoulder and wrist pain; and there 
was decreased range of motion of the shoulders.  At the 
December 1997 VA examination, examination revealed that range 
of motion of the left shoulder was forward flexion from 0 to 
170 degrees, abduction from 0 to 160 degrees, external 
rotation from 0 to 70 degrees and internal rotation from 0 to 
90 degrees; and it was noted that those ranges were 
accomplished both passively and actively.  Additionally, 
range of motion of the right shoulder, which the examiner 
described as the normal and expected full range of motion, 
was forward flexion from 0 to 180 degrees, abduction from 0 
to 180 degrees, external rotation from 0 to 90 degrees and 
internal rotation from 0 to 90 degrees.  The examiner again 
described the residuals of the old left shoulder dislocation 
and surgical repair as minor.  

Thus, while there is probative, objective evidence of 
limitation of motion of the left shoulder, the criteria for a 
rating in excess of 10 percent under Diagnostic Code 5201 are 
not met, even when any pain on motion is considered.  The 
Board also notes that the RO assigned the current 10 percent 
evaluation on the basis of X-ray evidence of arthritis and 
evidence of limitation of motion under Diagnostic Code 5003.  

Other impairment of the humerus is evaluated under Diagnostic 
Code 5202.  Recurrent dislocation of the humerus at 
scapulohumeral joint warrants a 20 percent evaluation with 
frequent episodes and guarding of all arm movement and a 20 
percent evaluation with infrequent episodes and guarding of 
movement only at shoulder level; and malunion of the humerus 
with marked deformity warrants a 20 percent evaluation and 
with moderate deformity warrants a 20 percent evaluation.  
Under Diagnostic Code 5203, malunion of the clavicle or 
scapula warrants a 10 percent evaluation; nonunion without 
loose movement warrants a 10 percent evaluation and with 
loose movement warrants a 20 percent evaluation; and 
dislocation warrants a 20 percent evaluation.  38 C.F.R. 
Part 4.  

The June 1993 VA examination revealed no evidence of an 
acromioclavicular separation or humerus-scapular separation.  
The December 1997 VA examination revealed that the 
acromioclavicular joints were of normal size and there was no 
separation, no evidence of any dislocation of the 
acromioclavicular or shoulder joint and no evidence of a tear 
of the capsule.  In light of that evidence, the Board finds 
that the criteria for a 20 percent evaluation under 
Diagnostic Code 5202 or 5203 are not met.  

The Board also notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e) Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f) Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

Additionally, with any form of arthritis, painful motion is 
an important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The veteran contends that he experiences frequent pain, 
especially during weather changes or when he sleeps in a 
"non-typical fashion."  The veteran also asserts that when 
his symptoms are present, his arm motion is limited at midway 
between the side and shoulder level warranting a 30 percent 
rating.  The Board notes that a 20 percent evaluation is 
warranted for limitation of motion at midway between the side 
and shoulder level for the minor arm.  Additionally, both 
passive and active range of motion studies in December 1997 
failed to show that the veteran's left arm was limited to 
that extent.  Assuming that the veteran was not experiencing 
left shoulder symptoms such as pain at the time of the 
examination, other evidence of functional impairment, such as 
muscle atrophy and weakness were also not noted on 
examination.  

Additionally, the June 1993 VA examination revealed no 
swelling, no deformity, no subluxation and no instability; 
nor is there any probative objective evidence of such 
findings.  Also, at the December 1997 VA examination, the 
veteran appeared to have good symmetrical muscle development, 
and there is no probative evidence of atrophy of the left 
arm.  There was crepitation, but the examiner described it as 
minimal.  Additionally, as noted above, the veteran did not 
exhibit any pain on motion at the December 1997 VA 
examination. 

The Board also notes the veteran's contention that tenderness 
always persists to some degree.  However, both the June 1993 
and December 1997 VA examinations revealed no tenderness; and 
the Board finds the objective medical evidence more probative 
than the veteran's subjective complaints.  The Board also 
finds the examiner's assessment of the residuals of the 
veteran's post-operative left shoulder dislocation as minor 
to be very significant in determining the degree of 
functional impairment present.  Under the circumstances, the 
Board finds that the preponderance of the evidence is against 
finding that an evaluation in excess of 10 percent is 
warranted for post-operative left shoulder dislocation on the 
basis of functional impairment due to pain.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  The Board notes 
that, at the December 1997 VA examination, the veteran 
related that he only saw one doctor for shoulder treatment 
and had not seen that physician in over two years.  
Additionally, the veteran reported that he had missed one day 
of work in the past year because of shoulder complaints.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for post-operative 
left shoulder dislocation.  


ORDER

The appeal is denied.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

